Exhibit 10.7

EXECUTION VERSION

LOGO [g21703ex10_7pg001.jpg]

 

To:   

National Financial Partners Corp.

340 Madison Avenue, 20th Floor

New York, New York 10173

From:   

Wells Fargo Securities, LLC,

solely as agent of Wells Fargo Bank, National Association

Re:    Base Issuer Warrant Transaction Ref. No:    7927999 Date:    June 9, 2010

 

 

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Wells Fargo Bank,
National Association (“Dealer”) and National Financial Partners Corp.
(“Issuer”). This communication constitutes a “Confirmation” as referred to in
the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if Dealer and
Issuer had executed an agreement in such form on the date hereof (but without
any Schedule except for (i) the election of Loss and Second Method and US
Dollars (“USD”) as the Termination Currency, (ii) the replacement of the word
“third” in the last line of Section 5(a)(i) of the Agreement with the word
“first” and (iii) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Issuer with the words “, or
becoming capable at such time of being declared,” deleted from clause (1) of
Section 5(a)(vi), with a “Threshold Amount” of USD 10 million. In addition,
Section 5(a)(i) of the Agreement shall be amended by adding at the end of such
section the following: “Notwithstanding the foregoing, a default under this
Section 5(a)(i) shall not constitute an Event of Default if (x) the default was
caused solely by error or omission of an administrative or operational nature;
(y) funds were available to enable the party to make the payment when due and
(z) the payment is made within two Local Business Days of such party’s receipt
of written notice of its failure to pay,”.



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Issuer or any
confirmation or other agreement between Dealer and Issuer pursuant to which an
ISDA Master Agreement is deemed to exist between Dealer and Issuer, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and Issuer are
parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms:  

Trade Date:   June 9, 2010 Effective Date:   June 15, 2010 or such other date as
agreed between the parties, subject to Section 8(k) below Components:   The
Transaction will be divided into individual Components, each with the terms set
forth in this Confirmation, and, in particular, with the Number of Warrants and
Expiration Date set forth in this Confirmation. The payments and deliveries to
be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement. Warrant Style:   European Warrant Type:   Call Seller:   Issuer
Buyer:   Dealer Shares:   The Common Stock of Issuer, par value USD 0.10 (Ticker
Symbol: “NFP”). Number of Warrants:   For each Component, as provided in Annex A
to this Confirmation. Warrant Entitlement:   One Share per Warrant Strike Price:
  USD 15.765 Premium:   USD 4,205,000 Premium Payment Date:   The Effective Date
Exchange:   New York Stock Exchange Related Exchange:   All Exchanges

 

2



--------------------------------------------------------------------------------

Procedures for Exercise:  

In respect of any Component:

 

Expiration Time:   Valuation Time Expiration Date:   As provided in Annex A to
this Confirmation (or, if such date is not a Scheduled Trading Day, the next
following Scheduled Trading Day that is not already an Expiration Date for
another Component); provided that, if that date is a Disrupted Day, the
Expiration Date for such Component shall be the first succeeding Scheduled
Trading Day that is not a Disrupted Day and is not or is not deemed to be an
Expiration Date in respect of any other Component of the Transaction hereunder;
and provided further that, if the Expiration Date has not occurred pursuant to
the preceding proviso as of the Final Disruption Date, the Calculation Agent
shall have the right to elect, in its reasonable discretion, that the Final
Disruption Date shall be the Expiration Date (irrespective of whether such date
is an Expiration Date in respect of any other Component for the Transaction).
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
Number of Warrants for the relevant Component for which such day shall be the
Expiration Date, shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component and may determine the VWAP Price
based on transactions in the Shares effected on such Disrupted Day taking into
account the nature and duration of such Market Disruption Event on such day. Any
Scheduled Trading Day on which, as of the date hereof, the Exchange is scheduled
to close prior to its normal close of trading shall be deemed not to be a
Scheduled Trading Day; if a closure of the Exchange prior to its normal close of
trading on any Scheduled Trading Day is scheduled following the date hereof,
then such Scheduled Trading Day shall be deemed to be a Disrupted Day in full.
Section 6.6 of the Equity Definitions shall not apply to any Valuation Date
occurring on an Expiration Date. “Final Disruption Date” means April 6, 2018.
Market Disruption Event:   Section 6.3(a) of the Equity Definitions is hereby
amended by (A) deleting the words “during the one hour period that ends at the
relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be,” in clause (ii) thereof and (B) by
replacing the words “or (iii) an Early Closure.” therein with “(iii) an Early
Closure, or (iv) a Regulatory Disruption.”.

 

3



--------------------------------------------------------------------------------

  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof. Regulatory Disruption:   Any event that Dealer, in its
reasonable discretion, and based on the advice of counsel, determines makes it
appropriate, with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures generally applicable to the
relevant line of business, for Dealer to refrain from or decrease any market
activity in connection with the Transaction. Automatic Exercise:   Applicable;
and means that the Number of Warrants for the corresponding Expiration Date will
be deemed to be automatically exercised at the Expiration Time on such
Expiration Date unless Dealer notifies Seller (by telephone or in writing) prior
to the Expiration Time on such Expiration Date that it does not wish Automatic
Exercise to occur, in which case Automatic Exercise will not apply to such
Expiration Date.

Issuer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:   As provided in Section 6(a) below.

Settlement Terms:  

In respect of any Component:

 

Settlement Currency:   USD Settlement Method Election:   Applicable; provided
that:   (i) Issuer may elect Cash Settlement only if, on or prior to the
Settlement Method Election Date, Issuer delivers written notice to Dealer
stating that Issuer has elected that Cash Settlement apply, specifying the
Components of the Transaction to which such election applies, and Dealer
delivers written consent to such election by Issuer, by the second (2nd)
Scheduled Trading Day immediately following the day on which such notice is
delivered by Issuer; provided that, such consent will not be unreasonably
withheld;   (ii) on such notice delivery date, Issuer shall represent and
warrant to Dealer in writing that, as of such notice delivery date:  

(A) Issuer and its officers or directors, are not aware of any material
nonpublic information regarding Issuer or the Shares,

 

4



--------------------------------------------------------------------------------

 

(B) Issuer is electing Cash Settlement in good faith and not as part of a plan
or scheme to evade compliance with the federal securities laws,

 

(C) the assets of Issuer at their fair valuation exceed the liabilities of
Issuer, including contingent liabilities,

 

(D) the capital of Issuer is adequate to conduct the business of Issuer,

 

(E) Issuer has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature,

 

(F) it would be able to purchase the Number of Shares in compliance with the
laws of Issuer’s jurisdiction or organization,

 

(G) Issuer has the power to make such election and to execute and deliver any
documentation relating to such election that it is required by this Confirmation
to deliver and to perform its obligations under this Confirmation and has taken
all necessary action to authorize such election, execution, delivery and
performance,

 

(H) such election and performance of its obligations under this Confirmation do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets, and

 

(I) any transaction that Dealer makes with respect to the Shares during the
period beginning at the time that Issuer delivers notice of its Cash Settlement
election and ending at the close of business on the final day of the Settlement
Period shall be made by Dealer at Dealer’s sole discretion for Dealer’s own
account and Issuer shall not have, and shall not attempt to exercise, any
influence over how, when, whether or at what price Dealer effects such
transactions, including, without limitation, the prices paid or received by
Dealer per Share pursuant to such transactions, or whether such transactions are
made on any securities exchange or privately,

  (iii) such Settlement Method Election shall apply to the Component(s)
specified in such notice (or, if none are specified, to all Components); and  
(iv) no event of default has occurred and is continuing under any indebtedness
of the Issuer or its subsidiaries in an aggregate principal amount of $10.0
million or more.

 

5



--------------------------------------------------------------------------------

  At any time prior to making a Settlement Method Election, Issuer may, without
the consent of Dealer, amend this Confirmation by notice to Dealer to eliminate
Issuer’s right to elect Cash Settlement.   Notwithstanding the foregoing, in
refusing to grant its consent with respect to Issuer’s Cash Settlement election,
in addition to other reasons, Dealer may refuse such if Dealer notifies Issuer
that, in the reasonable judgment of Dealer, the election of Cash Settlement or
any purchases of Shares that Dealer (or its affiliates) might make in connection
therewith, based upon the advice of counsel and as a result of events occurring
after the Trade Date, would raise material risks under applicable securities
laws. Electing Party:   Issuer Settlement Method Election Date:   The tenth
(10th) Scheduled Trading Day immediately preceding the scheduled Expiration Date
for the Component with the earliest scheduled Expiration Date. Default
Settlement Method:   Net Share Settlement Net Share Settlement:   On each
Settlement Date, Issuer shall deliver to Dealer a number of Shares equal to the
Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of any fractional Share valued at the
Relevant Price on the Valuation Date corresponding to such Settlement Date. If,
in the reasonable opinion of Issuer or Dealer, based on advice of counsel, for
any reason, the Shares deliverable upon Net Share Settlement would not be
immediately freely transferable by Dealer under Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”), then Dealer may elect to either
(x) accept delivery of such Shares notwithstanding any restriction on transfer
or (y) have the provisions set forth in Section 8(b) below apply.   The Number
of Shares to be Delivered shall be delivered by Issuer to Dealer no later than
12:00 noon (local time in New York City) on the relevant Settlement Date. Number
of Shares to be Delivered:   In respect of any Exercise Date, subject to the
last sentence of Section 9.5 of the Equity Definitions, the product of (i) the
number of Warrants exercised or deemed exercised on such Exercise Date, (ii) the
Warrant Entitlement and (iii) (A) the excess of the VWAP Price on the Valuation
Date occurring in respect of such Exercise Date over the Strike Price (or, if
there is no such excess, zero) divided by (B) such VWAP Price.

 

6



--------------------------------------------------------------------------------

VWAP Price:   For any Scheduled Trading Day, as determined by the Calculation
Agent based on the New York Volume Weighted Average Price per Share for the
regular trading session (including any extensions thereof) of the Exchange on
such Exchange Business Day (without regard to pre-open or after hours trading
outside of such regular trading session), as published by Bloomberg at 4:15
P.M., New York City time (or 15 minutes following the end of any extension of
the regular trading session), on such Scheduled Trading Day, on Bloomberg page
“NFP.N <Equity> AQR” (or any successor thereto) (or if such published volume
weighted average price is unavailable or is manifestly incorrect, the market
value of one Share on such Exchange Business Day, as determined by the
Calculation Agent using a volume weighted method). Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.4, 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Issuer is the issuer of the Shares. Option Cash Settlement Amount:   For
any Exercise Date, the product of (i) the number of Warrants exercised or deemed
exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii) (A) the
excess of the VWAP Price on the Valuation Date occurring on such Exercise Date
over the Strike Price (or, if there is no such excess, zero).

Adjustments:  

In respect of any Component:

 

Method of Adjustment:   Calculation Agent Adjustment; provided that in respect
of an Extraordinary Dividend, “Calculation Agent Adjustment” shall be as
described in the provision below. For the avoidance of doubt, Calculation Agent
Adjustment (including, without limitation, in respect of Extraordinary
Dividends) shall continue to apply until the obligations of the parties
(including any obligations of Issuer pursuant to Section 8(e) below) under the
Transaction have been satisfied in full. Extraordinary Dividend:   Any cash
dividend or distribution on the Shares with an ex-dividend date occurring on or
after the Trade Date and on or prior to the Expiration Date (or, if any Deficit
Shares are owed pursuant to Section 8(e) below, such later date on which
Issuer’s obligations under this Transaction have been satisfied in full).

 

7



--------------------------------------------------------------------------------

Extraordinary Dividend Adjustment:   If at any time during the period from and
including the Trade Date, to and including the Expiration Date for the Component
with the latest Expiration Date (or, if any Deficit Shares are owed pursuant to
Section 8(e) below, such later date on which Issuer’s obligations under this
Transaction have been satisfied in full), an ex-dividend date for an
Extraordinary Dividend occurs or is deemed to occur, then the Calculation Agent
will make adjustments to any one or more of the Strike Price, the Number of
Warrants, the Warrant Entitlement and/or any other variable relevant to the
exercise, settlement, payment or other terms of the Transaction as it determines
appropriate to account for the economic effect on the Transaction of such
Extraordinary Dividend.

Extraordinary Events:  

New Shares:   In the definition of New Shares in Section 12.1(i) of the Equity
Definitions, the text in clause (i) thereof shall be deleted in its entirety and
replaced with “publicly quoted, traded or listed on any of he New York Stock
Exchange, The NASDAQ Global Market or The NASDAQ Global Select Market (or their
respective successors) and of entity or person organized under the laws of the
United States, any State thereof or the District of Columbia”. Consequences of
Merger Events:  

(a)    Share-for-Share:

  Modified Calculation Agent Adjustment

(b)    Share-for-Other:

  Cancellation and Payment (Calculation Agent Determination)

(c)    Share-for-Combined:

  Component Adjustment Tender Offer:   Applicable Consequences of Tender Offers:
 

(a)    Share-for-Share:

  Modified Calculation Agent Adjustment

(b)    Share-for-Other:

  Modified Calculation Agent Adjustment

(c)    Share-for-Combined:

  Modified Calculation Agent Adjustment Modified Calculation Agent Adjustment:  

If, in respect of any Merger Event or Tender Offer to which Modified Calculation
Agent Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) or 12.3(d)(i), as the case may be, of the Equity Definitions would
result in Issuer being different from the issuer of the Shares, then with
respect to such Merger Event or Tender Offer, as a condition precedent to the
adjustments contemplated in Section 12.2(e)(i) or Section 12.3(d)(i), as the
case may be, of the Equity Definitions, Issuer and the issuer of the Shares
shall, prior to the Merger Date or Tender Offer Date, as the case may be, have
entered into such documentation

 

8



--------------------------------------------------------------------------------

  containing representations, warranties and agreements relating to securities
law and other issues as requested by Dealer that Dealer has determined, in its
reasonable discretion, to be reasonably necessary or appropriate to allow Dealer
to continue as a party to the Transaction, as adjusted under Section 12.2(e)(i)
or Section 12.3(d)(i), as the case may be, of the Equity Definitions, and to
preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) or
12.3(d)(i), as the case may be, of the Equity Definitions will produce a
commercially reasonable result, then the consequences set forth in Section
12.2(e)(ii) or 12.3(d)(i), as the case may be, of the Equity Definitions shall
apply. Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange. Additional Termination
Event(s):   Notwithstanding anything to the contrary in the Equity Definitions,
if, as a result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Issuer being the sole Affected Party) shall be deemed to occur, and, in lieu of
Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s). Additional Disruption
Events:  

(a)    Change in Law:

  Applicable

(b)    Failure to Deliver:

  Applicable

(c)    Insolvency Filing:

  Applicable

 

9



--------------------------------------------------------------------------------

(d)    Hedging Disruption:

  Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is
hereby modified by inserting the following two phrases at the end of such
Section:   “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above, must be available on commercially
reasonable pricing terms, as anticipated on the Trade Date; provided that the
scheduled exercise or scheduled expiration of call options on the Shares (with a
Trade Date of even date herewith) sold by Dealer to Company in accordance with
the terms of such call options shall not provide the sole basis for the
occurrence of a Hedging Disruption.”   (ii) Section 12.9(b)(iii) of the Equity
Definitions is hereby modified by inserting in the third line thereof, after the
words “to terminate the Transaction”, the following words:   “or a portion of
the Transaction affected by such Hedging Disruption”.

(e)    Increased Cost of Hedging:

  Applicable

(f)     Loss of Stock Borrow:

  Applicable

Maximum Stock Loan Rate:

  1.00% per annum

(g)    Increased Cost of Stock Borrow:

  Applicable

Initial Stock Loan Rate:

  0.35% per annum Hedging Party:   Dealer for all applicable Additional
Disruption Events. Determining Party:   Dealer for all applicable Additional
Disruption Events. Non-Reliance:   Applicable Agreements and Acknowledgments
Regarding Hedging Activities:   Applicable Additional Acknowledgments:  
Applicable

 

10



--------------------------------------------------------------------------------

3. Calculation Agent:   Dealer. All calculations and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. The Calculation Agent shall deliver, within five Exchange Business Days
of a written request by Issuer, a written explanation of any calculation made by
it, and including, where applicable, the methodology and data applied, it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models used by it for such calculation.

4. Account Details:

Dealer Payment Instructions:

Wells Fargo Bank, National Association

Charlotte, NC

ABA: 053-000-219

Account: 04659360009768

Attn: Equity Derivatives

Account for delivery of Shares to Dealer: To be provided by Dealer

Issuer Payment Instructions:

Wachovia

12 East 49th Street

New York, New York 10017

Bank Routing or ABA: 031201467

Account #: 2000030131497

5. Offices:

The Office of Dealer for the Transaction is:

375 Park Avenue, New York, New York 10152

The Office of Issuer for the Transaction is:

340 Madison Avenue, 20th Floor, New York, New York 10173

6. Notices: For purposes of this Confirmation:

 

(a)          To:    National Financial Partners Corp.       340 Madison Avenue,
20th Floor       New York, New York 10173    Attn:    Donna Blank    Telephone:
   (212) 307-1049    Facsimile:    (212) 301-1149    With a copy to:    Attn:   
Yossi Vebman       Skadden, Arps, Slate, Meagher & Flom LLP       Four Times
Square       New York, New York 10036    Telephone:    (212) 735-3719   
Facsimile:    (212) 735-3719

 

11



--------------------------------------------------------------------------------

 

(b)   Address for notices or communications to Dealer, including for the purpose
of Section 12(a) of the Agreement:   To:        Wells Fargo Bank, National
Association   375 Park Avenue   New York, New York 10152   Attention:   
Structured Derivatives Documentation   Telephone:    (212) 214-6101   Facsimile:
   (212) 214-5911   Trader’s Contact Information:   Mark Kohn or Head Trader  
Telephone:    (212) 214-6089   Facsimile:    (212) 214-8914

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date and as of the date of any election by Issuer of the Share
Termination Alternative under (and as defined in) Section 8(a) below, (A) none
of Issuer and its officers and directors is aware of any material nonpublic
information regarding Issuer or the Shares and (B) all reports and other
documents filed by Issuer with the Securities and Exchange Commission (the
“SEC”) pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that neither Dealer nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements).

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended (the “1940 Act”).

 

12



--------------------------------------------------------------------------------

(vi) On the Trade Date and the Premium Payment Date (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) (A) On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”) and (B) Issuer shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

(ix) (A) During the period starting on the first Expiration Date and ending on
the last Expiration Date (the “Settlement Period”), the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares, are not,
and shall not be, subject to a “restricted period,” as defined in Regulation M
and (B) Issuer shall not engage in any “distribution,” as such term is defined
in Regulation M, other than a distribution meeting the requirements of the
exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation M, until
the second Exchange Business Day immediately following the Settlement Period .

(x) During the Settlement Period and on any other Exercise Date, neither Issuer
nor any “affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of
the Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including,
without limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer; provided that
this Section shall not apply to the following: (A) privately negotiated
purchases of Shares (or any security convertible into or exchangeable for
Shares); (B) purchases of Shares pursuant to exercises of stock options granted
to former or current employees, officers, directors, independent contractors or
other affiliates of Issuer, including the withholding and/or purchase of Shares
from holders of such options to satisfy payment of the option exercise price
and/or satisfy tax withholding requirements in connection with the exercise of
such options; (C) purchases of Shares from holders of performance shares or
units or restricted shares or units to satisfy tax withholding requirements in
connection with vesting; or (D) the conversion or exchange by holders of any
convertible or exchangeable securities of the Issuer previously issued; or
(E) purchases of Shares effected by or for a plan by an agent independent of the
Issuer that satisfy the requirements of Rule10b-18(a)(13)(ii).

(xi) Issuer agrees that it (A) will not during the Settlement Period make, or
permit to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; (B) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) notify Dealer following any such announcement that such announcement
has been made; and (C) shall promptly (but in any event prior to the next
opening of the regular trading session on the Exchange) provide Dealer with
written notice specifying (i) Issuer’s average daily Rule 10b-18 Purchases (as
defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through Dealer or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date. Such written notice shall be deemed to be a
certification by Issuer to Dealer that such information

 

13



--------------------------------------------------------------------------------

is true and correct. In addition, Issuer shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders. “Merger Transaction” means any merger, acquisition
or similar transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

(xii) Any Shares issued or delivered in connection with the Transaction shall be
duly authorized and validly issued, fully paid and non-assessable, and the
issuance or delivery thereof shall not be subject to any preemptive or similar
rights and shall, upon issuance, be accepted for listing or quotation on the
Exchange. The Shares of Issuer initially issuable upon exercise of the Warrants
have been reserved for issuance by all required corporate action of the Issuer.

(xiii) No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning, holding (however defined) or having
a right to acquire Shares.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended, and is entering into the Transaction as principal (and
not as agent or in any other capacity, fiduciary or otherwise) and not for the
benefit of any third party.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” within the meaning
of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

(e) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

 

14



--------------------------------------------------------------------------------

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to
Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M., New York City time, on the Merger Date, Tender
Offer Date, Announcement Date or Early Termination Date, as applicable (“Notice
of Share Termination”); provided that Issuer shall not have the right to so
elect (but, for the avoidance of doubt, Dealer shall have the right to so elect)
in the event of (i) an Insolvency, a Nationalization, a Tender Offer or a Merger
Event, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash or (ii) an Event of Default in which
Issuer is the Defaulting Party or a Termination Event in which Issuer is the
Affected Party, which Event of Default or Termination Event resulted from an
event or events within Issuer’s control. Upon such Notice of Share Termination,
the following provisions shall apply on the Scheduled Trading Day immediately
following the Merger Date, the Tender Offer Date, Announcement Date or Early
Termination Date, as applicable:

 

Share Termination Alternative:    Applicable and means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) of the Agreement, as applicable (the “Share
Termination Payment Date”), in satisfaction of the Payment Obligation.

Share Termination Delivery

Property:

  

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash in the Settlement Currency equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price.

Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Issuer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default or Delisting, one Share or, in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, one Share or a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Applicable
Other Applicable Provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as

 

15



--------------------------------------------------------------------------------

   references to “Share Termination Delivery Units”; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Issuer is the issuer of any Share
Termination Delivery Units. If, in the reasonable opinion of counsel to Issuer
or Dealer for any reason, any securities comprising the Share Termination
Delivery Units deliverable pursuant to this Section 8(a) would not be
immediately freely transferable by Dealer under Rule 144 under the Securities
Act, then Dealer may elect to either (x) permit delivery of such securities
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(b) below apply.

(b) Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable and the Shares or Share Termination
Delivery Units, as the case may be, at such time may not be sold by Dealer
without any restrictions under Rule 144 under the Securities Act or otherwise,
then, at the election of Issuer by notice to Dealer within one Exchange Business
Day after the relevant delivery obligation arises, but in any event at least one
Exchange Business Day prior to the date on which such delivery obligation is
due, either (A) all Shares or Share Termination Delivery Units, as the case may
be, delivered by Issuer to Dealer shall be, at the time of such delivery,
covered by an effective registration statement of Issuer for immediate resale by
Dealer (such registration statement and the corresponding prospectus (the
“Prospectus”) (including, without limitation, any sections describing the plan
of distribution) in form and content commercially reasonably satisfactory to
Dealer) or (B) Issuer shall deliver additional Shares or Share Termination
Delivery Units, as the case may be, so that the value of such Shares or Share
Termination Delivery Units, as determined by the Calculation Agent to reflect an
appropriate liquidity discount, equals the value of the number of Shares or
Share Termination Delivery Units that would otherwise be deliverable if such
Shares or Share Termination Delivery Units were freely tradeable (without
prospectus delivery) upon receipt by Dealer (such value, the “Freely Tradeable
Value”); provided that, if requested by Dealer, Issuer shall make the election
described in this clause (B) with respect to Shares delivered on all Settlement
Dates no later than one Exchange Business Day prior to the first Exercise Date,
and the applicable procedures described below shall apply to all Shares
delivered on the Settlement Dates on an aggregate basis. (For the avoidance of
doubt, as used in this paragraph (b) only, the term “Issuer” shall mean the
issuer of the relevant securities, as the context shall require.)

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

(A) Dealer (or an affiliate of Dealer designated by Dealer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Dealer or such affiliate, as the case may be, in its discretion; and

(B) Buyer (or an affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Shares or Share Termination
Delivery Units, as the case may be, by Dealer or such affiliate substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance commercially reasonably satisfactory to
Dealer or such affiliate and Issuer, which Registration Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Dealer and its affiliates and Issuer, shall
provide for the payment by Issuer of all expenses in connection with such
resale, including all registration costs and all reasonable fees and expenses of
counsel for Dealer, and shall provide for the delivery of accountants’ “comfort
letters” to Dealer or such affiliate with respect to the financial statements
and certain financial information contained in or incorporated by reference into
the Prospectus.

 

16



--------------------------------------------------------------------------------

(iii) If Issuer makes the election described in clause (b)(i)(B) above:

(A) Dealer (or an affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Shares or Share Termination Delivery Units,
as the case may be, from Dealer or such affiliate identified by Dealer shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation in compliance with applicable law with respect to Issuer customary
in scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

(B) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Dealer or
such affiliate and the private resale of such shares by Dealer or such
affiliate, substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to Dealer and Issuer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and Issuer, shall provide for the
payment by Issuer of all expenses in connection with such resale, including all
fees and reasonable expenses of counsel for Dealer, shall contain
representations, warranties and agreements of Issuer reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
commercially reasonable efforts to provide for the delivery of accountants’
“comfort letters” to Dealer or such affiliate with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the offering memorandum prepared for the resale of such Shares;

(C) Issuer agrees that any Shares or Share Termination Delivery Units so
delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Share Termination Delivery Units,
Issuer shall promptly remove, or cause the transfer agent for such Shares or
securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon delivery by Dealer (or such
affiliate of Dealer) to Issuer or such transfer agent of any seller’s and
broker’s representation letters customarily delivered by Dealer in connection
with resales of restricted securities pursuant to Rule 144 under the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer); and

(D) Issuer may not make the election described in this clause (b) if, on the
date of its election, it has taken, or caused to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or the exemption pursuant to Section 4(1) or Section 4(3) of the
Securities Act for resales of the Shares by Dealer (or any such affiliate of
Dealer).

(c) Make-whole Shares. If Issuer makes the election described in clause (i)(B)
of paragraph (b) of this Section 8, then Dealer or its affiliates may sell
(which sale shall be made in a commercially reasonable manner) such Shares or
Share Termination Delivery Units, as the case may be, during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Shares or Share Termination Delivery Units, as the case may be, and ending
on the Exchange Business Day on which Dealer or its affiliates completes the
sale of all such Shares or Share Termination Delivery Units, as the

 

17



--------------------------------------------------------------------------------

case may be, or a sufficient number of Shares or Share Termination Delivery
Units, as the case may be, so that the realized net proceeds of such sales
exceed the Freely Tradeable Value. If any of such delivered Shares or Share
Termination Delivery Units remain after such realized net proceeds exceed the
Freely Tradeable Value, Dealer shall return such remaining Shares or Share
Termination Delivery Units to Issuer. If the Freely Tradeable Value exceeds the
realized net proceeds from such resale, Issuer shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of additional Shares or
Share Termination Delivery Units, as the case may be, (“Make-whole Shares”) in
an amount that, based on the Relevant Price on the last day of the Resale Period
(as if such day was the “Valuation Date” for purposes of computing such Relevant
Price), has a dollar value equal to the Additional Amount. The Resale Period
shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(c). This provision shall be applied successively
until the Additional Amount is equal to zero, subject to Section 8(e).

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares if, immediately upon giving effect to
such receipt of such Shares, (i) the “beneficial ownership” (within the meaning
of Section 13 of the Exchange Act and the rules promulgated thereunder) of
Shares by Dealer, any of its affiliates subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange Act
and all persons who may form a “group” (within the meaning of Rule 13d-5(b)(1)
under the Exchange Act) with Dealer with respect to “beneficial ownership” of
any Shares (collectively, “Dealer Group”) would be equal to or greater than 9.0%
or more of the outstanding Shares on the date of determination, (ii) Dealer,
Dealer Group or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Section 203 of the Delaware General Corporation Law or
other federal, state or local regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”), would own, beneficially own,
constructively own, control, hold the power to vote or otherwise meet a relevant
definition of ownership in excess of a number of Shares equal to (x) the number
of Shares that would give rise to reporting (other than on Form 13D or 13G under
the Exchange Act) or registration obligations or other requirements (including
obtaining prior approval by a state or federal regulator) of a Dealer Person
under Applicable Laws and with respect to which such requirements have not been
met or the relevant approval has not been received or that would subject a
Dealer Person to restrictions (including restrictions relating to business
combinations and other designated transactions) under Applicable Laws minus
(y) 1.0% of the number of Shares outstanding on the date of determination or
(iii) Dealer Group, directly or individually, owns, controls or holds with the
power to vote (as such term is used in Section 2(a)(3) of the 1940 Act) in
excess of 4.0% of the number of Shares outstanding (any such condition described
in clauses (i), (ii) or (iii), an “Excess Ownership Position”). If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Issuer’s obligation to make such delivery shall not be extinguished
and Issuer shall make such delivery as promptly as practicable after, but in no
event later than one Exchange Business Day after, Dealer gives notice to Issuer
that such delivery would not result in the existence of an Excess Ownership
Position.

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of the lower of
(i) 3,883,570 Shares (such number, as it may be adjusted from time to time in
accordance with the provisions hereof, including the “Adjustment” provisions
above, the “Capped Number”) and (ii) so long as the Shareholder Approval (as
defined below) has not been obtained, a number of Shares representing 1,703,924
of all outstanding Shares (such number, as it may be adjusted from time to time
in accordance with the provisions hereof, but without regard, solely for the
purposes of this provision, to any adjustments effected pursuant to
Section 11.2(vii) of the Equity Definitions) as of the Trade Date (such
limitation, the “Shareholders Approval Limitation”). Issuer represents and
warrants to Dealer (which representation and warranty shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of authorized but unissued Shares of the
Issuer that are not reserved for future issuance in connection with transactions
in the Shares (other than the Transaction) on the date of the determination of
the Capped Number (such Shares, the “Available Shares”). In the event that
Issuer shall not have delivered the full number of Shares deliverable

 

18



--------------------------------------------------------------------------------

as a result of clause (i) of the definition of Capped Number (the resulting
deficit, the “Deficit Shares”), Issuer shall be continually obligated to deliver
Shares, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, when, and to the extent, that (A) Shares
are repurchased, acquired or otherwise received by Issuer or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (B) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (C) Issuer additionally
authorizes any unissued Shares that are not reserved for other transactions
(such events as set forth in clauses (A), (B) and (C) above, collectively, the
“Share Issuance Events”). Issuer shall promptly notify Dealer of the occurrence
of any of the Share Issuance Events (including the number of Shares subject to
clause (A), (B) or (C) and the corresponding number of Shares to be delivered)
and, as promptly as reasonably practicable, deliver such Shares thereafter.
Issuer shall not, until Issuer’s obligations under the Transaction have been
satisfied in full, use any Shares that become available for potential delivery
to Dealer as a result of any Share Issuance Event for the settlement or
satisfaction of any transaction or obligation other than the Transaction or
reserve any such Shares for future issuance for any purpose other than to
satisfy Issuer’s obligations to Dealer under the Transaction. In addition,
Issuer agrees to use its reasonable best efforts to obtain a shareholders
approval prior to December 31, 2012 (such approval, the “Shareholder Approval”)
to eliminate the Shareholders Approval Limitations with respect to this
Transaction. For the avoidance of doubt, “reasonable best efforts” for the
purposes of the preceding sentence means, for each of Issuer’s regularly
scheduled annual shareholder meeting occurring prior to December 31, 2012,
putting forth such proposal on the official shareholder voting ballot, the board
of directors of Issuer (the “Board of Directors”) recommending shareholders vote
in favor of such proposal, and the Board of Directors supporting such proposal
in the event of any potential opposition. Until such time that the Issuer
obtains the Shareholder Approval, if as of any Settlement Date for any Component
with respect to this Transaction, as a result of the application of the Share
delivery limitation contained in clause (ii) of the definition of Capped Number,
Issuer does not deliver to Dealer a number of Shares equal to the Number of
Shares to be Delivered with respect to such Settlement Date or a number of Share
Termination Delivery Units due on any date determined in accordance with
Section 8(a) of this Confirmation, the Calculation Agent shall make an
adjustment to the Strike Price, the Warrant Entitlement or any other term
relevant to any outstanding Component of this Transaction, to account for such
number of shares not so delivered to Dealer, in order to allow Dealer to be made
whole for any failure by Issuer to deliver any Shares with respect to the Number
of Shares to be delivered for any Component under this Transaction; provided
that the aggregate Number of Shares to be Delivered for all Settlement Dates
will not be greater than the Capped Number.

(f) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that the
obligations of Issuer under this Confirmation are not secured by any collateral
that would otherwise secure the obligations of Issuer herein under or pursuant
to any other agreement.

(g) Amendments to Equity Definitions and Agreement. The following amendments
shall be made to the Equity Definitions and to the Agreement:

(i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

 

19



--------------------------------------------------------------------------------

(ii) Sections 11.2(a) and 11.2(e)(vii) of the Equity Definitions are hereby
amended by deleting the words “diluting or concentrative” and replacing them
with “material” and adding the phrase “or options on the Shares” at the end of
the sentence;

(iii) Section 12.1(l) of the Equity Definitions shall be amended (x) by deleting
the parenthetical phrase in both the third line thereof and the fifth line
thereof and (y) by replacing the word “that” in both the third line thereof and
the fifth line thereof with the words “whether or not such announcement” and
(ii) Sections 12.2(b), 12.2(e), 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Merger Date”
and “Tender Offer Date”, as the case may be, with the words “Announcement Date”;

(iv) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence;

(v) Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A) adding
the word “or” immediately before subsection “(B)” and deleting the comma at the
end of subsection (A); and (B)(1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C), (3) replacing
in the penultimate sentence the words “either party” with “the Hedging Party”
and (4) deleting clause (X) in the final sentence; and

(vi) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”.

(h) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time,
without the consent of Issuer, to any bank, broker-dealer or other regulated
entity or any affiliate thereof that in either case regularly enters into
over-the-counter equity derivative transactions.

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(j) Additional Termination Events. The occurrence of either one of the following
shall constitute an Additional Termination Event with respect to which the
Transaction shall be the sole Affected Transaction and Issuer shall be the sole
Affected Party; provided that with respect to any of the Additional Termination
Events listed in this Section 8(j), Dealer may choose to treat part of the
Transaction as the sole Affected Transaction, and, upon the termination of the
Affected Transaction, a Transaction with terms identical to those set forth
herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:

(i) Dealer reasonably determines, based on advice of counsel, that it is
advisable to terminate a portion of the Transaction so that Dealer’s related
hedging activities will comply with applicable securities laws, rules or
regulations or related policies and procedures of Dealer (whether or not such
requirements, policies or procedures are imposed by law or have been reasonably
voluntarily adopted by Dealer), or Dealer, despite using commercially reasonable
efforts, is unable or reasonably determines that it is impractical or illegal to
hedge its obligations pursuant to this Transaction in the public market without
registration under the Securities Act or as a result of any legal, regulatory or
self-regulatory requirements;

 

20



--------------------------------------------------------------------------------

(ii) any Person (as defined below) acquires beneficial ownership, directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of transactions, of shares of Issuer’s capital stock entitling the person
to exercise 50% or more of the total voting power of all shares of Issuer’s
capital stock entitled to vote generally in elections of directors, other than
an acquisition by Issuer, any of its subsidiaries or any of its employee benefit
plans; provided that this clause (ii) shall not apply to a merger of Issuer with
or into a wholly-owned subsidiary of a corporation that, immediately following
the transaction or series of transactions, has a class of common stock or
American Depositary Receipts in respect of common stock traded on a U.S.
national securities exchange if immediately following the transaction or series
of transactions (a) the holders of Shares immediately prior to the transaction
are entitled to exercise, directly or indirectly, 50% or more of the voting
power of all shares of capital stock entitled to vote generally in the election
of directors of such parent corporation and (b) such parent corporation fully
and unconditionally guarantees all obligations of such continuing or surviving
corporation under Issuer’s notes and the indenture on a senior basis on terms
and pursuant to a supplemental indenture satisfactory to the trustee; or

(iii) Issuer (a) merges or consolidates with or into any other person (other
than a subsidiary), another person merges with or into Issuer, or Issuer
conveys, sells, transfers or leases all or substantially all of its assets to
another person or (b) engages in any recapitalization, reclassification or other
transaction in which all or substantially all of the Shares are exchanged for or
converted into cash, securities or other property, in each case, other than any
merger or consolidation:

(A) that does not result in a reclassification, conversion, exchange or
cancellation of the outstanding Shares;

(B) pursuant to which holders of Shares immediately prior to the transaction are
entitled to exercise, directly or indirectly, 50% or more of the voting power of
all shares of capital stock entitled to vote generally in the election of
directors of either (a) the continuing or surviving corporation or (b) a
corporation that directly or indirectly owns 100% of the capital stock of such
continuing or surviving corporation, in either case, immediately after such
transaction; provided that, in the case of this clause (b), such parent
corporation fully and unconditionally guarantees all obligations of such
continuing or surviving corporation under Issuer’s notes and the indenture on a
senior basis on terms and pursuant to a supplemental indenture reasonably
satisfactory to the trustee; or

(C) which is effected solely to change Issuer’s jurisdiction of incorporation
and results in a reclassification, conversion or exchange of outstanding Shares
solely into shares of common stock of the surviving entity.

Notwithstanding the foregoing, a transaction set forth in clauses (ii) or
(iii) above will not constitute an Additional Termination Event if at least 90%
of the consideration paid for the Shares (excluding cash payments for fractional
shares and cash payments made pursuant to dissenters’ appraisal rights and cash
dividends) in such purchase, merger, consolidation, other acquisition
transaction or series of transactions, conveyance, sale, transfer, lease,
recapitalization, reclassification or other transaction otherwise constituting
an Additional Termination Event under clause (ii) or (iii) above consists of
shares of capital stock or American Depositary Receipts in respect of shares of
capital stock traded on the New York Stock Exchange or another U.S. national
securities exchange (or which will be so traded immediately following the
completion of the purchase, merger, consolidation, other acquisition transaction
or series of transactions, conveyance, sale, transfer, lease recapitalization,
reclassification or other transaction) and, as a result of the completion of the
purchase, merger, consolidation, other acquisition transaction or series of
transactions, conveyance, sale, transfer, lease, recapitalization,
reclassification or other transaction in which all or substantially all Shares
are exchanged for or converted into cash, securities or other property.

 

21



--------------------------------------------------------------------------------

For purposes of Section 8(j), whether a Person is a “beneficial owner” will be
determined in accordance with Rule 13d-3 under the Exchange Act, and “Person”
includes any syndicate or group that would be deemed to be a “person” under
Section 13(d)(3) of the Exchange Act;

(iv) There is a default, event of default or other similar condition or event
(however described) by Issuer under any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) under the credit
agreement, dated as of August 22, 2006, as amended, among the Issuer, several
lenders that are parties thereto and Bank of America, N.A. as administrative
agent, or any successor or substitute agreement therefor (the “Credit
Agreement”), which has resulted in any indebtedness under the Credit Agreement
(or, if no amounts have been drawn under the Credit Agreement, would have
resulted in any drawn amounts) becoming due and payable under the Credit
Agreement, before it would otherwise have been due and payable; or

(v) So long as Issuer does not obtain the Shareholder Approval described in
Section 8(e) of this Confirmation, at any time during the period from and
including the Trade Date, to and including the final Expiration Date, (1) the
Number of Shares to be Delivered with respect to all Components of this
Transaction that would be deliverable (determined as if such time were the
Valuation Time, such date were the Exercise Date and Valuation Date for a number
of Warrants equal to the Number of Warrants as of such date, and Net Share
Settlement applied) exceeds a number of Shares equal to 80% of the Capped
Number, or (2) Issuer makes a public announcement of any transaction or event
that, in the reasonable opinion of Dealer would, upon consummation of such
transaction or upon the occurrence of such event, as applicable, and after
giving effect to any applicable adjustments hereunder, cause the Number of
Shares to be Delivered with respect to all Components of this Transaction
immediately following the consummation of such transaction or the occurrence of
such event (determined as if the time immediately following the consummation of
such transaction or the occurrence of such event were the Valuation Time, the
date upon which such transaction is consummated or such event occurs were the
Exercise Date and Valuation Date for a number of Warrants equal to the Number of
Warrants as of such Date, and Net Share Settlement applied) to exceed a number
of Shares equal to 80% of the Capped Number.

(k) Effectiveness. If, on or prior to the Effective Date, Dealer reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Dealer’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

(l) Unwind Calculation. In connection with any calculation of any amount
pursuant to Section 6 of the Agreement or Section 12 of the Equity Definitions,
for the avoidance of doubt, Dealer shall make any such calculations without
taking into account the limitation set forth in clause (ii) of the first
sentence of Section 8(e) of this Confirmation.

(m) Extension of Settlement. Dealer may divide any Component into additional
Components and designate the Expiration Date and the Number of Warrants for each
such Component if Dealer determines, in its reasonable discretion, that such
further division is necessary or advisable to preserve Dealer’s hedging or hedge
unwind activity hereunder in light of existing liquidity conditions in the cash
market or stock loan market or to enable Dealer to effect purchases of Shares in
connection with its hedging activity hereunder in a manner that would, if Dealer
were Issuer or an affiliated purchaser of Issuer, based on advice of counsel be
in compliance with applicable legal, regulatory and self-regulatory requirements
or with related policies and procedures applicable to Dealer.

(n) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(o) Delivery of Cash. For the avoidance of doubt, nothing in this Confirmation
shall be interpreted as requiring the Issuer to deliver cash in respect of the
settlement of the Transaction, except in circumstances where the required cash
settlement thereof is permitted for classification of the contract as

 

22



--------------------------------------------------------------------------------

equity by EITF 00-19 as in effect on the relevant Trade Date (including, without
limitation, where the Issuer so elects to deliver cash or fails timely to elect
to deliver Shares or Share Termination Delivery Property in respect of such
settlement).

(p) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Issuer and Dealer.

(q) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(r) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

9. Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction by, among other things, the mutual waivers and certifications
provided herein.

10. Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in its
entirety and replaced by the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to the Agreement
and/or the Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in this Confirmation or the Agreement
precludes either party from bringing Proceedings in any other jurisdiction if
(A) the courts of the State of New York or the United States of America for the
Southern District of New York lack jurisdiction over the parties or the subject
matter of the Proceedings or declines to accept the Proceedings on the grounds
of lacking such jurisdiction; (B) the Proceedings are commenced by a party for
the purpose of enforcing against the other party’s property, assets or estate
any decision or judgment rendered by any court in which Proceedings may be
brought as provided hereunder; (C) the Proceedings are commenced to appeal any
such court’s decision or judgment to any higher court with competent appellate
jurisdiction over that court’s decisions or judgments if that higher court is
located outside the State of New York or Borough of Manhattan, such as a federal
court of appeals or the U.S. Supreme Court; or (D) any suit, action or
proceeding has been commenced in another jurisdiction by or against the other
party or against its property, assets or estate and, in order to exercise or
protect its rights, interests or remedies under the Agreement or this
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”

11. Terms relating to the Agent.

(i) Wells Fargo Securities, LLC (the “Agent”) is registered as a broker-dealer
with the U.S. Securities and Exchange Commission and the Financial Industry
Regulatory Authority (FINRA), is acting hereunder for and on behalf of Dealer
solely in its capacity as agent for Dealer pursuant to instructions from Dealer,
and is not and will not be acting as Issuer’s agent, broker, advisor or
fiduciary in any respect under or in connection with this Transaction.

 

23



--------------------------------------------------------------------------------

(ii) In addition to acting as Dealer’s agent in executing this Transaction, the
Agent is authorized from time to time to give written payment and/or delivery
instructions to Issuer directing it to make its payments and/or deliveries under
this Transaction to an account of the Agent for remittance to Dealer (or its
designee), and for that purpose any such payment or delivery by Issuer to the
Agent shall be treated as a payment or delivery to Dealer.

(iii) Except as otherwise provided herein, any and all notices, demands, or
communications of any kind transmitted in writing by either Dealer or Issuer
under or in connection with this Transaction will be transmitted exclusively by
such party to the other party through the Agent at the following address:

Wells Fargo Securities, LLC

201 South College Street, 6th Floor

Charlotte, NC 28288-0601

Facsimile No.: (704) 383-8425

Telephone No.: (704) 715-8086

Attention: Equity Derivatives

(iv) The Agent shall have no responsibility or liability to Dealer or Issuer for
or arising from (i) any failure by either Dealer or Issuer to perform any of
their respective obligations under or in connection with this Transaction,
(ii) the collection or enforcement of any such obligations, or (iii) the
exercise of any of the rights and remedies of either Dealer or Issuer under or
in connection with this Transaction. Each of Dealer and Issuer agrees to proceed
solely against the other to collect or enforce any such obligations, and the
Agent shall have no liability in respect of this Transaction except for its
gross negligence or willful misconduct in performing its duties as the agent of
Dealer.

(v) Upon written request, the Agent will furnish to Dealer and Issuer the date
and time of the execution of this Transaction and a statement as to the source
and amount of any remuneration received or to be received by the Agent in
connection with this Transaction.

 

24



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us by
facsimile at 212-214-5913 (Attention: Structured Derivatives Documentation
Unit).

 

Very truly yours,     WELLS FARGO SECURITIES, LLC,   WELLS FARGO BANK, NATIONAL
ASSOCIATION acting solely in its capacity as Agent     By: Wells Fargo
Securities, LLC, of Wells Fargo Bank, National Association     acting solely in
its capacity as its Agent By:  

/s/ Cathleen Burke

  By:  

/s/ Cathleen Burke

Name:   Cathleen Burke   Name:   Cathleen Burke Title:   Managing Director  
Title:   Managing Director

Accepted and confirmed as

of the date first above written:

   

 

Agreed and Accepted By:     NATIONAL FINANCIAL PARTNERS CORP.     By:  

/s/ Donna Blank

      Name: Donna Blank       Title: CFO    

 